ON MOTION FOR REHEARING
The landlord’s motion for rehearing includes several points, not raised as counterpoints in his original brief, in which he contends that he was entitled to judgment as a matter of law. The first is that no breach of duty is shown because the alleged promise was not a binding covenant to repair. He argues that even if he had made, a promise to repair after the start of the lease, such a promise was not enforceable because it was not supported by consideration.
This point is overruled. The landlord has not established that he is entitled to judgment as a matter of law because there is some evidence of consideration for the promise to repair. No written lease was signed. Apparently the tenancy was originally from week to week, since the rent was paid weekly from the beginning of occupancy until February 9. On that day, the tenant testified, she told the landlord that she would not pay the rent until he fixed the floor, and he promised that if she paid, he would “fix it next day.” She then paid the rent for a full month, and was given a receipt, which is in evidence, reciting that she had “paid one month rent from 9th of Feb. to the 9th of March.” Although the tenant did not explain why she paid the rent for a month rather than for only a week, her testimony shows that she was induced to make the payment by the promise to repair. Since the evidence indicates that she was not obligated at that time to pay for more than a week, the inference may be drawn that her payment for more than a week was consideration for the promise. When the lease is for such a short term, if the landlord’s promise to repair induces the tenant to pay more rent than is currently due, the promise is supported by consideration and becomes one of the terms of the tenancy.
The landlord also argues that the tenant is precluded from recovery as a matter of law because she knew and fully appreciated the danger of the defective condition of the floor from the time of the lease to the time of the injury. The jury found that she voluntarily encountered the danger of the hole in the floor, but that such action was not negligence, and further found that she did not “fully appreciate the danger.” We cannot say that the defense of voluntary assumption of risk was established as a matter of law in view of the evidence that she was entitled to occupy the property for a full month, and in view of her testimony that the landlord had promised to repair the floor the “next day.” See Marshall v. Ranne, 511 S.W.2d 255 (Tex. 1974).
Motion overruled.